Case 4:19-cv-00180-ALM-KPJ Document 156-1 Filed 10/04/19 Page 1 of 7 PageID #: 3279



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

   EDWARD BUTOWSKY, in his personal and
   professional capacities,

                          Plaintiff,
   v.

   MICHAEL GOTTLIEB, et al.,                    Case No. 4:19-cv-00180-ALM-KPJ

                          Defendants.




         DECLARATION OF PAUL J. SKIERMONT IN SUPPORT OF MOTION FOR
        RULE 11 SANCTIONS AND SUPPORTING MEMORANDUM BY DEFENDANTS
             GOTTLIEB, GOVERNSKI AND BOIES SCHILLER FLEXNER LLP
Case 4:19-cv-00180-ALM-KPJ Document 156-1 Filed 10/04/19 Page 2 of 7 PageID #: 3280



           I, Paul J. Skiermont, hereby declare as follows:

           1.        I am an attorney with Skiermont Derby LLP, and counsel of record for Defendants

   Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP in the above-captioned action.

   This Declaration is made in support of those defendants’ Rule 11 Motion in this action.

           2.        I am over the age of 21 years and am competent to make this declaration. All of the

   statements set forth herein are true and correct and are based on my personal knowledge.

           3.        Attached as Exhibit 1 to this Declaration is a true and correct copy of a news article,

   Jeff Benjamin, Exonerated in Defamation Suits, Ed Butowsky Is Out For Blood, Investment News

   (Aug.        6,       2018), https://www.investmentnews.com/article/20180806/FREE/180809955/

   exonerated-in-defamation-suits-ed-butowsky-is-out-for-blood (last accessed Sept. 10, 2019).

           4.        Attached as Exhibit 2 to this Declaration is a true and correct copy of an Order,

   issued in Scottie Nell Hughes v. Twenty–First Century Fox, Inc., et al., 17-cv-07093, Dkt. 87

   (S.D.N.Y. June 25, 2018).

           5.        Attached as Exhibit 3 to this Declaration is a true and correct redacted copy of a

   letter from Michael Gottlieb to Ty Clevenger dated June 2, 2018, with the subject Aaron Rich v.

   Butowsky, et al. (United States District Court for the District of Columbia).

           6.        Attached as Exhibit 4 to this Declaration is a true and correct redacted copy of a

   letter from Michael Brille, General Counsel of Boies Schiller Flexner LLP, to Ty Clevenger with

   the subject “Demand for Retraction.”

           7.        Attached as Exhibit 5 to this Declaration is a true and correct copy of an article,

   Alicia Powe, ‘That’s patently false!’ Seth Rich family spokesman denies DNC is paying him,

   WND.com (May 23, 2017), available at https://www.wnd.com/2017/05/thats-patently-false-seth-

   rich-family-spokesman-denies-dnc-is-paying-him/ (last accessed Sept. 10, 2019).




                                                       1
Case 4:19-cv-00180-ALM-KPJ Document 156-1 Filed 10/04/19 Page 3 of 7 PageID #: 3281



          8.      Attached as Exhibit 6 to this Declaration is a true and correct copy of a transcript

   from CNN TONIGHT, Trump Helps Son Don Junior; White House Capitalized Dead Man’s Story,

   (Aug. 1, 2017), available at http://transcripts.cnn.com/TRANSCRIPTS/1708/01/cnnt.01.html

   (last accessed Sept. 10, 2019).

          9.      Attached as Exhibit 7 to this Declaration is a true and correct copy of an article,

   Cassandra Fairbanks, Exclusive=> Insider Ed Butowsky: Seth Rich’s Father Confirmed His Son

   Was the Wikileaks Leaker, Gateway Pundit (Mar. 1, 2018). This article no longer appears available

   on the Gateway Pundit website, as it was replaced by the updated version in Exhibit 8, below.

   However,      the     article     appears      replicated     at     the     following      website:

   https://rightedition.com/2018/03/02/exclusive-insider-ed-butowsky-seth-richs-father-confirmed-

   son-wikileaks-leaker/ (last accessed Sept. 10, 2019).

          10.     Attached as Exhibit 8 to this Declaration is a true and correct copy of the article in

   Exhibit 7 above, revised and retitled, Cassandra Fairbanks, Exclusive=> Insider Ed Butowsky:

   Talks More About the Seth Rich Case, Gateway Pundit (Mar. 1, 2018) available at

   https://www.thegatewaypundit.com/2018/03/insider-ed-butowsky-seth-richs-father-told-knew-

   sons/ (last accessed Sept. 10, 2019).

          11.     Attached as Exhibit 9 to this Declaration is a true and correct copy of email

   correspondence from Meryl Governski to Mr. Clevenger and others, dated June 22, 2018, with

   subject “RE: 1:18-cv-00681 Aaron Rich v. Edward Butwosky et al., Notice of Intent to serve a

   third-party subpoena.”

          12.     Attached as Exhibit 10 to this Declaration is a true and correct redacted copy of an

   email from Ms. Governski to Mr. Butowsky’s Counsel in the D.D.C. Lawsuit and others dated

   July 25, 2018, with the subject “IACAP Inquiry.”




                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 156-1 Filed 10/04/19 Page 4 of 7 PageID #: 3282



           13.    Attached as Exhibit 11 to this Declaration is a true and correct redacted copy of an

   email from Mr. Gottlieb to Mr. Butowsky and others dated April 19, 2019, with the subject “FW:

   Correspondence re J. Assange.”

           14.    Attached as Exhibit 12 to this Declaration is a true and correct redacted copy of

   email correspondence between Mr. Gottlieb to Barry Pollack, and attorney for Julian Assange, and

   others dated August 14, 2019, May 21, 2019, and April 19-22, 2019, with the subject “FW:

   Correspondence re J. Assange.”

           15.    Attached as Exhibit 13 to this Declaration is a true and correct copy of a blog plost

   by Ty Clevenger, Why won’t Seth Rich’s brother authorize Wikileaks to tell what it knows,

   LawFlog (June 11, 2018) available at http://lawflog.com/?p=1937 (last accessed Sept. 10, 2019).

           16.    Attached as Exhibit 14 to this Declaration is a true and correct copy of an article,

   Alicia Powe, Attorney Warns: Aaron Rich Refuses to Authorize Wikileaks To Reveal Info on Seth

   Rich,         Gateway        Pundit         (June       14,        2018)        available        at

   https://www.thegatewaypundit.com/?s=attorney+warns%3A+aaron+rich+refuses+to+authorize+

   wikileaks (last accessed Sept. 10, 2019)/

           17.    Attached as Exhibit 15 to this Declaration is a true and correct copy of a blog post

   by Ty Clevenger, Correction: Ellen Ratner only relayed information about Seth Rich, according

   to Butowsky, LawFlog (July 29, 2019) available at http://lawflog.com/?p=2248 (last accessed

   Sept. 10, 2019).

           18.    Attached as Exhibit 16 to this Declaration is a true and correct copy of a Tweet by

   Ty Clevenger, “It sure won't. Meanwhile, we're still waiting on Seth’s brother to authorize

   #JulianAssange to reveal what he knows. And for his brother's attorneys to serve subpoenas on

   Assage (sic) and @wikileaks like they promised MORE THAN A YEAR AGO. What’s to hide?”




                                                       3
Case 4:19-cv-00180-ALM-KPJ Document 156-1 Filed 10/04/19 Page 5 of 7 PageID #: 3283



   (August 13, 2019) available at https://twitter.com/Ty_Clevenger/status/1161445521627779072

   (last accessed Sept. 10, 2019).

          19.     Attached as Exhibit 17 to this Declaration is at true and correct copy of Aaron

   Rich’s Opposition to Ty Clevenger’s Motion for Permission to Appear Pro Hac Vice, filed June

   13, 2018 in Rich v. Butowsky et al., Case No. 1:18-cv-00681 (D.D.C.), Dkt. 24.

          20.     Attached as Exhibit 18 to this Declaration is at true and correct copy of Aaron

   Rich’s Supplement to Plaintiff’s Opposition to Ty Clevenger’s Motion for Permission to Appear

   Pro Hac Vice, filed June 19, 2018 in Rich v. Butowsky et al., Case No. 1:18-cv-00681 (D.D.C.),

   Dkt. 27.

          21.     Attached as Exhibit 19 to this Declaration is a true and correct copy of an editorial,

   Mary Rich and Joel Rich, We’re Seth Rich’s Parents. Stop politicizing our son’s murder.,

   Washington Post (May 23, 2017) available at https://www.washingtonpost.com/opinions/were-

   seth-richs-parents-stop-politicizing-our-sons-murder/2017/05/23/164cf4dc-3fee-11e7-9869-

   bac8b446820a_story.html?noredirect=on (last accessed Sept. 10, 2019).

          22.     Attached as Exhibit 20 to this Declaration is a true and correct redacted copy of

   email correspondence between Ed Butowsky and Michael Gottlieb, among others, dated December

   26, 2018 and December 31, 2018, and attaching a true and correct copy of a letter from Mr. Gottlieb

   to Mr. Butowsky dated December 31, 2018.

          23.     Attached as Exhibit 21 to this Declaration is a true and correct copy of an article,

   Jerome Corsi, Retraction of Dr. Jerome Corsi Regarding The Murder of Seth Rich, INFOWARS,

   Mar. 4, 2019, https://www.infowars.com/retraction-of-dr-jerome-corsi-regarding-the-murder-of-

   seth-rich/ (last accessed Sept. 10, 2019).




                                                    4
Case 4:19-cv-00180-ALM-KPJ Document 156-1 Filed 10/04/19 Page 6 of 7 PageID #: 3284



          24.     Attached as Exhibit 22 to this Declaration is a true and correct redacted copy of a

   letter from Paul J. Skiermont to Ty Clevenger, dated July 31, with the subject “Butowsky v.

   Gottlieb, et al., No. 4:19-cv-00180-ALM-kpj, in the U.S. District Court for the Eastern District of

   Texas.”

          25.     Attached as Exhibit 23 to this Declaration is a true and correct copy of a blog post,

   Ty Clevenger, Lawsuit outs Ellen Ratner as source for Seth Rich Information, LawFlog (July 15,

   2019) available at http://lawflog.com/?p=2210 (last accessed Sept. 10, 2019).

          26.     Attached as Exhibit 24 to this Declaration is a true and correct copy of an article,

   Ty Clevenger, BOMBSHELL: Lawsuit Outs Fox News Ellen Ratner as Source for Seth Rich Intel

   (July 15, 2019) available at https://thedcpatriot.com/bombshell-lawsuit-outs-fox-news-ellen-

   ratner-as-source-for-seth-rich-intel/ (last accessed Sept. 10, 2019).

          27.     Attached as Exhibit 25 to this Declaration is a true and correct copy of a Tweet, Ty

   Clevenger, “Lawsuit outs Ellen Ratner as source for Seth Rich information” and linking to Exhibit

   25, available at https://twitter.com/Ty_Clevenger/status/1150792921622417408 (last accessed

   Sept. 10, 2019).

          28.     Attached as Exhibit 26 to this Declaration is a true and correct copy of a Tweet, Ed

   Butwosky, “BREAKING: Lawsuit Outs Reporter Ellen Ratner as Source for Seth Rich

   Information”             (July             15,            2019),            available            at

   https://twitter.com/EdButowsky/status/1150875291906117632, and linking to a true and correct

   copy of an article, Jim Hoft, BREAKING: Lawsuit Outs Reporter Ellen Ratner as Source for Seth

   Rich Information, Gateway Pundit (July 15, 2019), https://www.thegatewaypundit.com/2019/07

   /breaking-lawsuit-outs-reporter-ellen-ratner-as-source-for-seth-rich-information/    available    at




                                                     5
Case 4:19-cv-00180-ALM-KPJ Document 156-1 Filed 10/04/19 Page 7 of 7 PageID #: 3285



   https://www.thegatewaypundit.com/2019/07/breaking-lawsuit-outs-reporter-ellen-ratner-as-

   source-for-seth-rich-information/ (last accessed Sept. 10, 2019).

          29.     Attached as Exhibit 27 to this Declaration is a true and correct copy of

   Memorandum Decision Re Imposition of Sanctions Against Wade A. Robertson, Ty Clevenger,

   and Ray Conolly, May 3, 2012, in the matter styled In re W.A.R. LLP, Case No. 11-00044 (Bankr.

   D.D.C.).

          30.     Attached as Exhibit 28 to this Declaration is a true and correct copy of Notice of

   Disciplinary Charges, June 9, 2017, In the Matter of: Ty Odell Clevenger, Case Nos. 16-J-17320;

   17-J-00289 (California State Bar Court).

          31.     Attached as Exhibit 29 to this Declaration is a true and correct copy of the Notice

   of Rule 11 Violations that the BSF Defendants served on Plaintiff and Plaintiff’s Counsel, on

   September 10, 2019.



          I declare under penalty of perjury under the laws of the United States that the foregoing is

   true and correct. Executed this 4th day of October 2019, in Dallas, Texas.



                                                        /s/ Paul J. Skiermont
                                                        Paul J. Skiermont
                                                        Counsel for Michael Gottlieb, Meryl
                                                        Governski, and Boies Schiller Flexner LLP




                                                   6
